Name: 96/650/EC: Commission Decision of 30 October 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the porcine species from the Republic of Cyprus (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  health;  Europe;  trade
 Date Published: 1996-11-19

 Avis juridique important|31996D065096/650/EC: Commission Decision of 30 October 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the porcine species from the Republic of Cyprus (Text with EEA relevance) Official Journal L 294 , 19/11/1996 P. 0018 - 0025COMMISSION DECISION of 30 October 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the porcine species from the Republic of Cyprus (Text with EEA relevance) (96/650/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof,Whereas Member States are required to import domestic animals of the bovine and porcine species in accordance with the provisions of Council Directive 91/496/EEC (2), as last amended by Directive 96/43/EC (3), which lays down the principles governing the organization of veterinary checks on animals entering the Community from third countries;Whereas following Community veterinary missions it appears that the animal health situation in the Republic of Cyprus is controlled by veterinary services which can offer satisfactory guarantees concerning diseases which might be transmitted through the importation of domestic animals of the porcine species;Whereas the responsible veterinary authorities of the Republic of Cyprus have confirmed that the Republic of Cyprus has during the last 24 months been free from foot-and-mouth disease and during the last 12 months been free from classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and during the last six months been free from vesicular stomatitis; whereas no vaccinations have been carried out against any of those diseases during the past 12 months;Whereas the responsible veterinary authorities of the Republic of Cyprus have undertaken to notify the Commission and the Member States, by telex or telefax, within 24 hours of confirmation of the occurrence of any of the abovementioned diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in the Cypriot import rules concerning swine or the semen or embryos thereof;Whereas the responsible veterinary authorities of the Republic of Cyprus have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain on official file for at least 12 months following the dispatch of the animals to which they refer;Whereas the responsible veterinary authorities of the Republic of Cyprus have undertaken not to permit the issue of the certificates described in the Annexes to this Decision in respect of animals which have been imported unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Without prejudice to paragraph 2, Member States shall authorize the importation from the Republic of Cyprus of the following animals:(a) domestic animals of the porcine species for breeding or production which meet the requirements set out in the health certificate of which a model is shown in Annex A and which are accompanied by such a certificate;(b) domestic animals of the porcine species for slaughter which meet the requirements set out in the health certificate of which a model is shown in Annex B and which are accompanied by such a certificate.2. Member States shall authorize the importation from the Republic of Cyprus of the domestic animals of the porcine species indicated in paragraph 1 which have been imported into the Republic of Cyprus only if such animals were imported from the Community or from a third country included in the list annexed to Council Decision 79/542/EEC (4) in so far as it covers domestic animals of this species and only if the importation was made in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Directive 72/462/EEC, including any subsidiary decisions.3. Members States shall require that animals which are submitted to tests in pursuance of this Decision are continuously isolated under conditions approved by an official veterinarian of the Republic of Cyprus from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading.4. Member States shall make the introduction onto their territory of porcine animals from the Republic of Cyprus subject to the following conditions:(a) a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease;(b) a guarantee that they have not been vaccinated against classical swine fever and, in the case of pigs intended for breeding or production, a guarantee that they have shown a negative result to a test for the antibody produced by the virus of classical swine fever.Article 2 Pending the entry into force of any measures adopted by the Community for the eradication, prevention or control of a contagious or infectious porcine disease other than rabies, brucellosis, foot-and-mouth disease, anthrax, porcine enteroviral encephalomyelitis (Teschen disease), classical swine fever, African swine fever or swine vesicular disease, Member States may apply in respect of animals imported from the Republic of Cyprus such additional health conditions as they apply to other animals within the framework of a national programme, submitted to and approved by the Commission, for the eradication, prevention or control of such disease.Article 3 This Decision shall apply from the thirtieth day following that of its notification to the Member States.Article 4 This Decision is addressed to the Member States.Done at Brussels, 30 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 268, 24. 9. 1991, p. 56.(3) OJ No L 162, 1. 7. 1996, p. 1.(4) OJ No L 146, 14. 6. 1979, p. 15.ANNEX A >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor domestic animals of the porcine species for breeding and production intended for consignment to the European Community(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category (breeding/production) transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.)No: Exporting country: THE REPUBLIC OF CYPRUSMinistry: Competent issuing authority: Country of destination: Reference (Optional)I. Number of animals: (In words)II. Identification of animals:Number of animalsSexBreedAgeOfficial and other marks or brands (Give number and position)III. Origin of animals:Name(s) and address(es) of farm(s) of origin: IV. Destination of animals:The animals will be sentfrom: (Place of loading)to: (Country and place of destination)by railway wagon/lorry/aircraft/ship (Indicate means of transport and registration marks, flight number or registered name, as appropriate)Name and address of consignor: Name and address of consignee: V. Health information:I, the undersigned official veterinarian, hereby certify:1. that the Republic of Cyprus has during the past 24 months been free from foot-and-mouth disaease and during the past 12 months been free from classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and during the past six months been free from vesicular stomatitis, that no vaccinations have been carried out against any of these diseases during the past 12 months, that the importation of animals vaccinated against foot-and-month disease and classical swine fever is prohibited;2. that the animals described in this certificate meet the following requirements:(a) they were born on the territory of the Republic of Cyprus and have remained there since birth,orthey were imported, not less than six months ago, from a Member State of the European Community or from a Third Country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 79/462/EEC, including any subsidiary decisions;(Delete unwanted reference)(b) they have been examined this day and show no clinical signs of disease;(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever,they have been subjected within the past 30 days, and with negative result in both cases, to a test for classical swine fever antibodies and a test for swine vesicular disease antibodies;(d) they come from swine herds which are not restricted under the Cyprian brucellossis eradiction legislation, they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination and with negative result to a complement-fixation test for brucellosis;(Delete reference to tests if certificate applies to animals under four months of age, or animals over four months of age which are not intended for breeding)(e) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(f) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Republic of Cyprus, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease;(g) they come from holdings on which there has been no evidence of:- anthrax for the past 30 days,- rabies for the past six months;(h) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 96/650/EC(Complete or delete as required by importing Member State)(i) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate;(Delete if not applicable)(j) they have received no thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(k) they have been obtained directly from a holding or holdings without passing through any market, and were loaded at(Name of loading place. Delete if not applicable)and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than porcine animals meeting the requirements of Commission Decision 96/650/EC and were not at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Republic of Cyprus, there had been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease during the previous 30 days;(l) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicule during transportation.VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same decision.VII. This certificate is valid for 10 days from the date of loading.Done at , on Stamp (1)(Signature of official veterinarian) (1)(Name in capital letters, qualification and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor domestic animals of the porcine species for immediate slaughter intended for consignment to the European Community(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.)No: Exporting country: THE REPUBLIC OF CYPRUSMinistry: Competent issuing authority: Country of destination: Reference: (Optional)I. Number of animals: (In words)II. Identification of animals:Number of animalsPigs or pigletsOfficial and other marks or brands (Give number and position)III. Origin of animals:Name(s) and address(es) of farm(s) of origin: IV. Destination of animals:The animals will be sentfrom (Place of loading)to (Country and place of destination)by railway wagon/lorry/aircraft/ship (Indicate means of transport and registration marks, flight number or registered name, as appropriate)Name and address of consignor: Name and address of consignee: V. Health information:I, the undersigned official veterinarian, hereby certify:1. that the Republic of Cyprus has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and during the past six months been free from vesicular stomatitis, that no vaccinations have been carried out against any of these diseases during the past 12 months, that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is prohibited;2. that the animals described in this certificate meet the following requirements:(a) they were born on the territory of the Republic of Cyprus and have remained there since birth,orthey were imported, not less than three months ago, from a Member State of the European Community or from a Third Country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;(Delete unwanted reference)(b) they have been examined this day and show no clinical signs of disease;(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever;(d) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme;(e) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Republic of Cyprus, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease;(f) they come from holdings on which there has been no evidence of anthrax for the past 30 days;(g) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 96/650/EC(Complete or delete as required by importing Member State)(h) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate;(Delete if not applicable)(i) they have received no thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes;(j) they have been obtained directly from a holding or holdings without passing through any market, and were loaded at(Name of loading place. Delete if not applicable)and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Commission Decision 96/650/EC and were not at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of the Republic of Cyprus, there had been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease during the previous 30 days;(k) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation.VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same decision.VII. This certificate is valid for 10 days from the date of loading.Done at , on Stamp (1)(Signature of official veterinarian) (1)(Name in capital letters, qualification and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>